PER CURIAM.
On this direct criminal appeal, we conclude that the issues raised by appellant merit neither discussion nor reversal. Accordingly, we affirm. However, on remand, we direct the trial court to correct the judgment and sentence in circuit court case number 92-2412 to reflect that they followed a revocation of community control, rather than of probation; and to correct the order of revocation of community control in that case to reflect that revocation was based upon violation of the condition requiring appellant to “live and remain at liberty without violating the law,” in that appellant was convicted of attempted sexual battery. (It is apparent from the record that all parties agreed that such a conviction would be sufficient to sustain the revocation of community control.)
AFFIRMED and REMANDED, with directions.
WOLF, WEBSTER and LAWRENCE, JJ., concur.